Citation Nr: 1002883	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection an 
acquired psychiatric disorder, to include anxiety and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, anxiety, and 
PTSD.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision in which the RO 
continued the previous denial of service connection for 
active psychosis (drug and alcohol psychosis) (also claimed 
as depression and anxiety).  The Veteran perfected a timely 
appeal with respect to that decision.  

Broadly construing the Veteran's contentions of having 
depression, anxiety, and PTSD, the Board has recharacterized 
the Veteran's anxiety and PTSD claims as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits-and 
in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Veteran testified in front of the undersigned Veterans 
Law Judge at a Board hearing in November 2009.  A copy of the 
transcript from that hearing has been reviewed and associated 
with the claims file.  

The issue of entitlement to an acquired psychiatric disorder, 
to include depression, anxiety, and PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an October 1973 rating decision, the RO denied service 
connection for a nervous condition, to include anxiety 
reaction; and in an August 2004 rating decision, the RO 
denied service connection for PTSD.  The Veteran was properly 
notified and did not file an appeal, and the decisions became 
final.

2.  The evidence added to the record since the October 1973 
and August 2004 rating decisions was not previously submitted 
to agency decision makers, is not cumulative or redundant 
and, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disorder.


CONCLUSION OF LAW

Subsequent to the final October 1973 and August 2004 rating 
decisions, new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
petition to reopen claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Petition to Reopen the Previously Denied Claim

In general, a claim, which has been finally adjudicated in a 
RO decision or Board decision, may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b) 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2009).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in November 2009, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

In rating decisions dated in October 1973 and August 2004, 
the RO denied service connection for an acquired psychiatric 
disorder to include anxiety reaction and PTSD, respectively.  
These decisions were predicated on the finding (in October 
1973) that the neuropsychiatric manifestations noted in 
service were acute and transitory and resolved without 
permanent residuals, and the finding (in August 2004) that 
the record failed to show a confirmed diagnosis of PTSD or 
verification of a stressor.  The evidence of record at that 
time consisted of various VA treatment records, service 
treatment records, and statements from the Veteran.  Those 
records showed that the Veteran was hospitalized from 
approximately December 1972 to January 1973 for acute drug 
and alcohol psychosis.  Service treatment records dated in 
July 1967 show that the Veteran was diagnosed with anxiety 
with hysterical reaction.  January 1968 service treatment 
records showed that the Veteran requested to see a 
psychiatrist and complained of shaking and rapidly changing 
moods for several months.

The evidence added to the record since the October 1973 and 
August 2004 rating decisions consist of additional VA 
treatment records and military transfer orders.  The newly 
submitted evidence, VA treatment records dated from June 2008 
to November 2009 show that the Veteran has been diagnosed 
with an acquired psychiatric disorder, namely PTSD.

The evidence that has been submitted since the October 1973 
and August 2004 rating decisions is both new and material.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  The evidence submitted 
shows that the Veteran has been diagnosed with PTSD.  Thus, 
the evidence tends to establish a previously unestablished 
fact that was necessary to substantiate the claim.

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for an acquired psychiatric 
disorder, to include anxiety and PTSD.  


ORDER

New and material evidence having been received, service 
connection for an acquired psychiatric disorder, to include 
anxiety and PTSD, is reopened, and is granted to this extent 
only.  




REMAND

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include depression, 
anxiety, and PTSD, the Board has determined that further 
development is warranted.  

According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395- 396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the Veteran has been 
diagnosed with PTSD.  Specifically, a June 2009 VA treatment 
record showed an Axis I diagnosis of PTSD.  

The claims file does not contain the Veteran's DD Form 214.  
Therefore, the Board cannot determine whether the Veteran was 
engaged in combat.  

The Veteran testified at the November 2009 hearing that while 
he was stationed at Long Binh, he came under mortar and 
rocket fire attacks.  He stated that the USO building was 
hit.  Transfer letters show that the Veteran was transferred 
to temporary duty through Saigon and through Tan Son Nhut 
Aire Force Base, over by Long Binh.  Transfer orders also 
show that the Veteran was aboard the USS Harnett but it is 
unclear from the claims file when the Veteran was aboard the 
ship.  

The evidence of record does not include any evidence of a 
verified in-service stressor which is related to his 
diagnosis of PTSD.  

The Veteran has identified several stressors.  As stated 
above the Veteran has indicated that while he was stationed 
at Long Binh, he came under mortar and rocket fire attacks.  
He stated that the USO building was hit.  Additionally the 
Veteran stated that when he was aboard the USS Harnett, wires 
were observed going from the shoreline to the ship and a bomb 
type mechanism was found to be attached to the bottom of the 
ship.  It does not appear that these stressors have been 
attempted to be verified.  

The Veteran submitted a log book from the USS Harnett.  The 
log book contains a December 27, 1968, entry which states: 
"observed loud explosion port side amidships.  Report on 
large objects floating in the water port side.  0039 
addressed the crew and informed them that two suspected mines 
were attached to the ship port side.  Intentions were to load 
mines in captured VC sampan moored port side and train sampan 
down river off stern.  Wires found on screw guards appeared 
to indicate further sabotage.  Explosives disarmed and 
reported to be approximately 60 pound charge of Chinese TNT 
and U.S. C4 attached to electrical wire to shore.  Original 
explosion was detonation charge of insufficient magnitude to 
detonate the high explosive charge."  This entry seems to 
corroborate the Veteran's testimony regarding his stressor 
while aboard the USS Harnett, however, it is not clear from 
the claims file whether the Veteran was aboard the ship at 
the time of this incident.  

Thus, upon remand the Veteran's personnel file and DD Form 
214 should be obtained in order to determine whether the 
Veteran was engaged in combat and to determine the dates the 
Veteran was aboard the USS Harnett.  Additionally, the 
Veteran's stressors should be attempted to be verified.  

Finally, the Veteran should be afforded a VA examination.  
Service treatment records show that the Veteran diagnosed 
with anxiety while on active duty.  Subsequently, the Veteran 
has been diagnosed with PTSD.  A June 2004 VA treatment 
record showed that the Veteran had had a psychiatric 
admission and mood swings since service.  A veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Here, a VA treatment 
record seems to indicate that the Veteran has had continued 
psychological symptomatology since service and as such, under 
McLendon, a VA examination and opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding personnel 
records for the Veteran's active duty.  
Specifically, the Veteran's DD Form 214 
which covers the service dates October 
1965 to August 1968 should be obtained.  
If such records are unavailable it should 
be clearly noted in the claims file.

2.  Ask the Veteran to provide more 
specific information regarding his 
reported stressful events during service.  
This includes supporting details such as 
the specific locations, first and last 
names of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within no 
more than a 60-day time period for each 
claimed incident).

Advise the Veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the Veteran 
that this information is vitally 
necessary in order to obtain supportive 
evidence of the claimed stressful events 
he experienced; without which, his claim 
may be denied.

3.  With this information, the RO should 
review the file and prepare a summary of 
all of the Veteran's claimed in-service 
stressors that might be verifiable.  

This summary, as well as any additional 
information obtained from the Veteran 
concerning his alleged stressors and any 
relevant information from his service 
personnel records, should be sent to 
JSRRC requesting that an attempt be made 
to independently verify the claimed 
stressors.  The JSRRC should be requested 
to provide any additional information 
that might corroborate the Veteran's 
alleged stressors.  A search of unit and 
organizational histories should be 
conducted in an effort to verify attacks 
and casualties if deemed necessary.  

Specifically, the JSRRC should supply a 
unit history operation report/lessons 
learned document describing the 
activities of the Veteran's unit to 
establish whether the unit was subjected 
to mortar or rocket attacks, whether the 
USO was hit, and whether the USS Harnett 
experienced a bomb incident during the 
period in question.  A copy of the 
request for these documents and any 
responses should be included in the 
claims file.  If such records are 
unavailable it should be clearly noted in 
the claims file.

4.  After receiving a response from 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated, to include consideration as 
to whether the Veteran was involved in 
combat.  If the RO determines that the 
Veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors 
nor is a VA examination required.

However, if it is determined that the 
Veteran was not in combat and if, and 
only if, a stressor is verified, then the 
RO is to inform the examiner of the 
stressor(s) designated as verified, and 
that only the verified stressor(s) may be 
used as a basis for a diagnosis of PTSD.

5.  Schedule the Veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of any 
psychiatric disorder, to include 
depressive disorder and anxiety disorder, 
found to be present; and to determined if 
the Veteran meets the diagnostic criteria 
for PTSD and, if so, whether such is 
linked to an in-service verified 
stressor.  The claims folder and a copy 
of this Remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims file.  The 
psychiatric examination is to include a 
review of the Veteran's history (in-
service and post-service) and current 
complaints, as well as a comprehensive 
mental status evaluation and any tests 
deemed as necessary.

The examiner must offer an opinion 
addressing the following questions:

(1) Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least 
as likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to a verified in-service 
stressor, event, or incident?

(2) Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; 
if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a 
psychiatric disorder, other than PTSD, 
had its onset during service; or, was 
such a disorder caused by any event or 
incident that occurred during service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship; "less likely" 
weighs against a causal relationship.

The examiner is requested to answer the 
question posed with the use of the "as 
likely," "more likely," or "less 
likely" language.  

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims file.

6.  After undertaking any additional 
notice or development deemed appropriate, 
the RO/AMC should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include depression, anxiety and PTSD, on 
the basis of all evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2009).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


